Exhibit 10.24
 
AMENDMENT NO. 2 AND SUPPLEMENT
 
TO FIRST PREFERRED FLEET MORTGAGE
 
This Amendment No. 2 and Supplement to FIRST PREFERRED FLEET MORTGAGE dated as
of April 30, 2012 and effective as of April 30, 2012, (this "Agreement") is
among GLOBAL GEOPHYSICAL SERVICES, INC., a Delaware corporation (the
"Shipowner"), and BANK OF AMERICA, N.A., a national banking association, as
administrative agent, as mortgagee (in such capacity, the "Mortgagee").
 
INTRODUCTION
 
A. The Shipowner and the Mortgagee are parties to the First Preferred Fleet
Mortgage dated as of April 30, 2010 (as the same may be amended, amended and
restated, or otherwise modified from time to time, the "Mortgage") bearing
against the whole of the United States flag vessels (as more specifically
described on Schedule I), together with all of the boilers, engines, generators,
drilling machinery and equipment, pumps and pumping equipment, machinery, masts,
spars, sails, boats, anchors, cables, chains, rigging, tackle, outfit, apparel,
furniture, fittings, equipment, spares, fuel, stores and all other appurtenances
thereunto appertaining or belonging, and also any and all additions,
improvements and replacements hereafter made in or to such vessels, or any part
thereof, or in or to their equipment and appurtenances aforesaid (collectively,
the "Vessels").  The Mortgage was duly filed with the United States Coast Guard,
National Vessel Documentation Center, on May 6, 2010 at 10:23 a.m. and recorded
as Batch No. 743520, Document ID No. 11973333.
 
B. The Shipowner is a party to the Credit Agreement dated as of April 30, 2010
(as the same may be amended, amended and restated, or otherwise modified from
time to time, the "Credit Agreement") among the Shipowner, as borrower, Bank of
America, N.A., as Administrative Agent, Swing Line Lender, and L/C Issuer,
Credit Suisse, as Syndication Agent, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, successor-by-merger to Banc of America Securities LLC, as Sole
Lead Arranger and Sole Book Manager, and the other lenders party thereto (the
"Lenders"), pursuant to which the Lenders have agreed from time to time to
extend credit and/or issue letters of credit for the benefit of the Shipowner in
an aggregate amount up to Seventy Million United States Dollars
(US$70,000,000.00) which amount is currently the principal amount of the
Mortgage.  The Credit Agreement provided for certain increases of such amount.
 
C. The Mortgage was granted by the Shipowner in favor of the Mortgagee to secure
the obligations of the Shipowner under the Credit Agreement and the other Loan
Documents, and the payment of all other sums of money (whether for principal,
premium, if any, interest, fees, expenses, indemnities or otherwise) from time
to time payable by the Shipowner under the Mortgage and the other Loan Documents
to which it is a party, and to secure performance and observance of all other
Obligations (as defined in the Mortgage).
 
D. The Shipowner and the Mortgagee desire to amend the Mortgage to add the
Additional Vessels (as defined below) and to confirm that the obligations,
liabilities and indebtedness of the Shipowner to the Mortgagee arising under the
Credit Agreement, and under all Loan Documents related thereto, are obligations
the payment and performance of which are secured by the lien of the Mortgage.
 
 
 

--------------------------------------------------------------------------------

 
THEREFORE, the Shipowner and the Mortgagee hereby agree as follows:
 
Section 1. Definitions; References.  Unless otherwise defined in this Agreement,
terms used in this Agreement which are defined in the Mortgage shall have the
meanings assigned to such terms in the Mortgage.
 
Section 2. Amendments of Mortgage. The Mortgage is hereby amended as follows:
 
(a)           To confirm that the "Obligations" which are or may become secured
by the Mortgage expressly include, without limitation, all obligations,
liabilities and indebtedness of the Shipowner under the Credit Agreement, as
amended, under all Loan Documents related to the Credit Agreement, as amended,
including the Mortgage, and under any extensions or renewals of, amendments to,
or replacements for any of the foregoing.
 
(b)           To confirm that the term "Credit Agreement" wherever such term
appears on page one and in Sections 1 through 3.11 of the Mortgage, means the
Credit Agreement, as amended.
 
(c)           To confirm that the term "Mortgage", as used in the Mortgage,
means the Mortgage, as amended by this Agreement.
 
(d)           The Mortgage, including all of the covenants and agreements on the
part of the Shipowner which are set forth therein or are incorporated therein by
reference, and all of the rights, privileges, powers and immunities of the
Mortgagee that are provided for in the Mortgage, are in all respects confirmed,
affirmed, reaffirmed and continued.
 
(e)           To replace Schedule I attached to the Mortgage in its entirety
with Schedule I attached to this Agreement.
 
Section 3. Supplement to Mortgage.  In order to secure the obligations of the
Shipowner under the Credit Agreement and the other Loan Documents, and the
payment of all other sums of money (whether for principal, premium, if any,
interest, fees, expenses, indemnities or otherwise) from time to time payable by
the Shipowner under the Mortgage and the other Loan Documents to which it is a
party, and to secure performance and observance of all other Obligations (as
defined in the Mortgage), the Shipowner has GRANTED, CONVEYED and MORTGAGED and
does by these presents GRANT, CONVEY and MORTGAGE unto the Mortgagee for the
benefit of the Lenders and their respective successors and assigns, the whole
(100%) of each vessel named and further described in its last marine document
issued and identified as follows:
 
Vessel Name
Shipowner
Flag
Official
Number
Kiwi I
Global Geophysical Services, Inc.
USA
1231575
Kiwi II
Global Geophysical Services, Inc.
USA
1231576
Kiwi III
Global Geophysical Services, Inc.
USA
1231577

 
 
-2-

--------------------------------------------------------------------------------

 
together with all of the boilers, engines, generators, drilling machinery and
equipment, pumps and pumping equipment, machinery, masts, spars, sails, boats,
anchors, cables, chains, rigging, tackle, outfit, apparel, furniture, fittings,
equipment, spares, fuel, stores and all other appurtenances thereunto
appertaining or belonging, and also any and all additions, improvements and
replacements hereafter made in or to such vessels, or any part thereof, or in or
to their equipment and appurtenances aforesaid (collectively, the "Additional
Vessels").
 
TO HAVE AND TO HOLD the same unto the Mortgagee for the benefit of the Lenders
and their respective successors and assigns forever, upon the terms set forth in
the Mortgage.
 
Section 4. Representations and Warranties.  The Shipowner represents and
warrants that: (a) the execution, delivery, and performance of this Agreement
are within the corporate power and authority of the Shipowner and have been duly
authorized by all necessary corporate or other organizational action; (b) this
Agreement constitutes legal, valid, and binding obligations of the Shipowner,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws of general applicability affecting the enforcement of creditors'
rights and the application of  general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or law); (c)
the representations and warranties of the Shipowner contained in each Loan
Document are true and correct in all material respects as of the date of this
Agreement, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they call be true and
correct in all material respects as of such earlier date; (d) no Default or
Event of Default exists under the Loan Documents; and (e) the Liens under the
Mortgage and the other Collateral Documents (as defined in the Credit Agreement)
are valid and subsisting..
 
Section 5. Effect on Credit Documents.  Except as amended herein, the Mortgage
and all other Credit Documents remain in full force and effect as originally
executed. Nothing herein shall act as a waiver of any of the Mortgagee's or any
Lender's rights under the Loan Documents as amended, including the waiver of any
Default or Event of Default, however denominated. The Shipowner acknowledges and
agrees that this Agreement shall in no manner impair or affect the validity or
enforceability of the Mortgage.  This Agreement is a Loan Document for the
purposes of the provisions of the other Loan Documents.  Without limiting the
foregoing, any breach of representations, warranties, and covenants under this
Agreement may be a Default or Event of Default under other Loan Documents
 
Section 6. Effectiveness.  This Agreement shall become effective and the
Mortgage shall be amended as provided for herein when each of the parties hereto
shall have executed and delivered this Agreement. This Agreement may be executed
in multiple counterparts which together shall constitute one and the same
agreement.
 
 [The rest of this page has been left intentionally blank.]
 


 
 
-3-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Shipowner has executed this Mortgage on the 30th day of
April, 2012, and is effective as of the date and year first above written.
 
SHIPOWNER:
 
GLOBAL GEOPHYSICAL SERVICES, INC., a Delaware corporation
 
 
 
By: /s/ P. Mathew Verghese
Name: P. Mathew Verghese
Title: Sr. VP and CFO
 
 
STATE OF TEXAS
)

 
) ss.:

COUNTY OF FORT BEND
)

 
 
On this 30th day of April, 2012, before me personally appeared P. Mathew
Verghese, to me known, who being by me duly sworn, did depose and say that s/he
resides at ______________________________________________________; that s/he is
an authorized individual of GLOBAL GEOPHYSICAL SERVICES, INC., the company
described in and which executed the foregoing instrument; and that s/he signed
her/his name thereto by order of the Board of Directors of said company and that
said instrument is the act and deed of said company.
 
Notary Public in and for the
State of Texas
[Notarial
Seal]                                                                        
      Printed Name: Teresa Perez Garcia
My Commission Expires: 1/13/2016


 
Signature Page to Amendment No. 2 and Supplement to First Preferred Fleet
Mortgage
U.S.A.

--------------------------------------------------------------------------------

 
MORTGAGEE:
 
BANK OF AMERICA, N.A., a National Banking Association, as Administrative Agent
 
 
 
By: /s/ DeWayne D. Rosse
Name: DeWayne D. Rosse
Title: Agency Management Officer




 
STATE OF TEXAS
)

 
) ss.:

COUNTY OF DALLAS
)

 
On this 18th day of April, 2012, before me personally appeared DeWayne D. Rosse,
to me known, who being by me duly sworn, did depose and say that s/he resides at
______________________________________________________; that s/he is an
authorized individual of BANK OF AMERICA, N.A., the company described in and
which executed the foregoing instrument; and that s/he signed her/his name
thereto by order of the Board of Directors of said company and that said
instrument is the act and deed of said company.
 


Notary Public in and for the
State of Texas
[Notarial
Seal]                                                                       
       Printed Name: Antonikia L. Thomas
My Commission Expires:11-28-15


 
Signature Page to Amendment No. 2 and Supplement to First Preferred Fleet
Mortgage
U.S.A.

--------------------------------------------------------------------------------

 
SCHEDULE I
TO
FIRST PREFERRED FLEET MORTGAGE


DESCRIPTION OF THE VESSELS
 


 
Vessel Name
Official Number
Global Mirage
1060662
Global Quest
1050795
Global Vision
1058458
James H. Scott
1172960
Global Longhorn
1208913
Lori B
1111303
Kiwi I
1231575
Kiwi II
1231576
Kiwi III
1231577

 
 
Schedule I to Amendment No. 2 and Supplement to First Preferred Fleet Mortgage
U.S.A.

--------------------------------------------------------------------------------

 
ADDRESS FOR SHIPOWNER AND MORTGAGEE
 
SHIPOWNER:
 
Global Geophysical Services, Inc.
13927 South Gessner Road
Missouri City, Texas 77489
Attention:  P. Mathew Verghese
Facsimile: (713) 808-7321
 
MORTGAGEE:
 
Bank of America, N.A.
Agency Management Service
901 Main Street
Dallas, Texas 75202
Attention:  Michelle Diggs
Facsimile: (214) 290-4126
 


Attachment to First Preferred Fleet Mortgage
U.S.A.

--------------------------------------------------------------------------------